DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    60
    314
    media_image1.png
    Greyscale

Response to Restriction/Election
	On 5/12/20, Applicant responded to Restriction Requirement dated 4/10/20 (Examiner Morris).  Applicant elected Group I drawn to compounds of Formula I without traverse.
	On 5/21/20, another Restriction Requirement (Examiner Morris) was sent due to Applicant not full complying with the restriction requirement as Applicant did not provide a single elected specie within the elected compound group.
	On 6/3/20, Applicant responded to Restriction Requirement by responding by electing compound of claim 4 without traverse.  
	On 6/12/20, Examiner Morris sent another Restriction Requirement stating that Applicant’s response of “compound of claim 4” is not a single disclosed compound and drawn to a genus.
	On 8/6/20, Applicant added new claims 19 and 20 and stated that single elected species are provided within.  Applicant also withdrew previous claims 1-18 which also included originally elected Group I compound claims.


Status of the Claims
Claims 19 and 20 are rejected.
Claims 19 and 20 are new.
Claims 1-18 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the following:

    PNG
    media_image2.png
    80
    780
    media_image2.png
    Greyscale

Examiner does not understand Applicants’ meaning of “nR1”.  Examiner has reviewed Applicants’ specification and still cannot interpret Applicants’ meaning or definition of “nR1”.  Examiner has even contacted Applicants’ representative telephonically in order to ascertain the meaning of said term.  Applicants’ representative could not provide guidance for said term and requested the issue to be included in a written office action.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites variable “Y” as being an “active group”.  Applicant has not provided a definition in the specification for an “active group”.  After reviewing the specification, the closest terminology that Examiner found was “active agent linked to a trigger domain” (see paragraph 47 of specification).  Even after reviewing this terminology, Examiner still was not able to ascertain a definition or any evidence that Applicant was in possession of the claimed invention.

Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, because the specification, while being enabling for “salts”, does not reasonably provide enablement for “prodrugs”. The specification does not enable any person skilled in the 
The nature of the invention in the instant case has claims which embrace tricyclic compounds. The scope of “prodrug” is not adequately enabled. Applicants provide no guidance as how the compounds are made more active in vivo. The choice of a “prodrug” will vary from drug to drug. Therefore, more than minimal routine experimentation would be required to determine which prodrugs will be suitable for the instant invention.
The instant compounds of formula claimed wherein the prodrugs are not described in the disclosure in such a way the one of ordinary skill in the art would know how to prepare the various compounds suggested by said claims. In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
isomer of the compound.  While Applicant has proper written description for compounds and pharmaceutical salts of Formula I, Applicant does not have written description for all “isomers” as claimed.
Applicant has provided the definition of the term “isomer” in the Specification as shown below (see paragraph 40 in the specification of the instant application):

    PNG
    media_image3.png
    125
    782
    media_image3.png
    Greyscale

  	Applicant has defined and claimed the term “isomer” in “its broadest sense”.  Applicant certainly does not have possession of defined and claimed invention.
The definition of the term “isomer” in the Specification, in its broadest sense”, Examiner has to refer to a widely used text book to ascertain the definition of the term “isomer” and its subclasses.  According to Eliel and Wilen, the term “isomer” is defined as substances that have the same composition and molecular weight but differ in properties, where such substances have the same number and kind of atoms, but differ in structure.  The structural difference may be in constitution (constitutional isomers) or stereochemical arrangement (stereoisomers).  Stereoisomers may differ in configuration (configurational isomers) or may differ in conformation (conformational isomers or conformers) (see Furthermore, Eliel and Wilen illustrates the hierarchy of isomers (see Figure 8.21 on page 481 and illustration below):

    PNG
    media_image4.png
    271
    602
    media_image4.png
    Greyscale

The definition of stereoisomers as provided by Eliel and Wilen (see page 1208) is more in alignment with Applicants’ descriptions as previously pointed out on page 12 of the Specification.  Based upon the Specification, the instant application shows possible written description for stereoisomers (compounds of Formula I), a subclass of isomers, but not for all isomers as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deady et al (Bioorganic and Medicinal Chemistry 2005, 13, 1341-1355).
.
 
    PNG
    media_image5.png
    257
    241
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/097642.
WO’642 discloses compounds and pharmaceutical compositions of Formula I where Z=alkyl, X1=CH, Q=O, X2=N, Y=H, methyl, ethyl, butyl, n=2, R1=H, R=H, R2/R3=CH3, (see compounds 20b, 20c, 20d, 20e, 20f in Table 2 on page 26). The 
The instant application claims compounds and compositions of Formula I where Z=alkyl, X1=CH, Q=O, X2=N, Y=H, methyl, ethyl, butyl, n=2, R1=H, R=H, R2=CH3 and R3=CH2CH3.
WO ‘642 differs with Applicants’ claimed compounds at the R3 position:  CH3 versus CH2CH3.
WO ‘642 teaches compounds of Formula below where R=(CH2)mR1 (see page 3, lines 19-21) wherein R1 is NR4R5 (see page 3, lines 26-28) and R4 and R5 are independently H or alkyl (see page 3, lines 31-35).  

    PNG
    media_image6.png
    237
    234
    media_image6.png
    Greyscale

Furthermore, WO ‘642 suggests that R4 is preferably CH2CH3 (see page 6, lines 10-11).

    PNG
    media_image7.png
    55
    628
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill to take the species of WO’642, especially specie 20d, along with the teachings within in order to arrive at the claimed invention.  It is well documented in the literature that there has been a consistent use of the (C=O)NHCH2CH2N(CH3)2 moiety in structure activity in tricyclic compounds.  WO 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew D. Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JOHN MABRY
Primary Examiner
Art Unit 1625



/John Mabry/Primary Examiner, Art Unit 1625